Citation Nr: 1208407	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from February 1958 to February 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was remanded by the Board in July 2011 for additional due process considerations and development.  At that time, the issue was framed as entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure, and the RO was requested to confirm whether the Veteran had Agent Orange exposure and whether the Veteran's diabetes mellitus was otherwise causally or etiologically related to the Veteran's service.  As will be discussed in detail below, the RO confirmed that the Veteran did not have Agent Orange exposure during his active service, but failed to obtain an examination as to whether service connection is warranted solely on a direct basis.  Thus, the issue on appeal has been recharacterized as the two issues listed on the title page above.  And unfortunately, still further development of the evidence is required before the Board can readjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus on a direct basis.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDING OF FACT

The Veteran did not have service in the Republic of Vietnam.



CONCLUSION OF LAW

Diabetes mellitus may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in May 2008, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection.  In addition, the letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  The Board notes that 38 C.F.R. § 3.309(e) lists cirrhosis of the liver, though not hepatitis C or other forms of hepatitis.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Agent Orange

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are also among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  


Analysis

The Board notes that, the Veteran, in multiple written statements, alleges entitlement to service connection for diabetes mellitus on a presumptive basis, as a result of Agent Orange exposure.  As such, the Board will limit its discussion to presumptive service connection and will not address this claim on the basis of direct service connection (direct service connection is addressed in the REMAND below).

The Board acknowledges that the Veteran was diagnosed with diabetes mellitus.  However, there is no evidence that he was exposed to Agent Orange during his military service - as he alleges.  In this regard, there is no verification of service in Vietnam or Agent Orange exposure during the Veteran's period of active duty.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board notes that, in a May 2008 decision, the Federal Circuit held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The claimant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Nonetheless, in January 2010, VA issued Compensation and Pension Bulletin: January 2010 which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  

In this regard, the Board notes that the Veteran's DD 214 confirms that the Veteran had 2 years and 15 days of foreign and/or sea service.  The Veteran reported to the VA medical provider at his Agent Orange Registry Examination that he served on a ship in the waters off the coast of Vietnam.  Likewise, a May 2008 statement from the Veteran indicates that he served on the USS Belle Grove in 1961.  Nonetheless, pursuant to the Board's July 2011 remand, the RO obtained a ship history for the USS Belle Grove.  According to the Dictionary of American Naval Fighting Ships, the USS Belle Grove operated in the Pacific, operating out of Long Beach, California or in Japanese, Korean and Taiwanese waters, from 1958 to 1961.  In late June 1961, the ship sailed for Portland, Oregon for rehabilitation and modernization; the ship did not deploy to the Pacific again until February 15, 1962 and did not deploy for services in Vietnam until April 1965.  Similarly, the Veteran's service records indicate that he was discharged on February 14, 1962.  The presumptive period for Agent Orange exposure includes service in Vietnam from January 9, 1962 through May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  As the Veteran did not have service in Vietnam or on the USS Belle Grove during the requisite time periods, he is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board also notes that, although the Veteran contends that he was exposed to Agent Orange during his military service, he has not provided any additional evidence confirming such exposure.  In this regard, multiple searches of the National Personnel Records Center (NPRC) indicate it was unable to document any service by the Veteran in Vietnam or any herbicide exposure during the relevant time period.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Thus, his alleged exposure to Agent Orange remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  


ORDER

Entitlement to service connection for diabetes mellitus due to Agent Orange exposure is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The RO has not complied with the Board's July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for diabetes mellitus on a direct basis, in order to determine whether this claimed disability is related to his military service.  Notwithstanding the Board's decision above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his diabetes mellitus is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  Following completion of the above, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claim of entitlement to service connection.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


